DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 9 August 2022.  Claims 1, 2, 3, 4, 14-17 and 20-26 are currently pending of which claims 1, 2, 3 and 5 are currently amended, claims 14-17 are withdrawn from consideration and claims 20-26 are new.  Claims 4, 6-13, 18 and 19 have been cancelled.  

Drawings
Acknowledgment is made to Applicant’s replacement figure received 9 August 2022.  The objections to the drawings presented in the Office Action of 12 May 2022 have been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 20 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,556,469 to Kim et al. (Kim).
As to claim 1, Kim teaches a water treatment (filtering) apparatus comprising a first planar electrode, anode, comprising a carbon-based material, a second planar electrode, cathode comprising a conductive material, and a power source configured to provide a fixed voltage to the planar electrodes such that the first electrode has a positive polarity, i.e. is anode, with respect to the second electrode, i.e. the cathode (Abstract; Column 3, Line 11 to Column 4, Line 11; Example II; Table I; Figures 2 and 3). 
As to claim 5, Kim teaches the apparatus of claim 1.  Kim further teaches that the power source is configured to provide a constant current to the planar electrode (Example II; Table I).
As to claim 20, Kim teaches the apparatus of claim 1.  Kim further teaches that the apparatus comprises a porous separator interposed between the first planar electrode and the second planar electrode (Column 2, Lines 35-38).
As to claim 23, Kim teaches the apparatus of claim 20.  Kim further teaches that the apparatus comprises a case configured to house the first planar electrode, the second planar electrode and the porous separator (Column 3, Lines 45-52).
As to claim 24, Kim teaches the apparatus of claim 20.  Kim further teaches that the case is made of plastic (Column 3, Lines 45-52).
As to claim 25, Kim teaches the apparatus of claim 1.  Kim further teaches that the anode, the first planar electrode, comprises, for example, carbon felt (Column 3, Line 66 to Column 4, Line 11).

Claims 1, 20, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2003/0188764 to Haibara et al. (Haibara).
As to claim 1, Haibara teaches a water treatment (filtering) apparatus comprising a first planar electrode, anode, comprising a carbon-based material, a second planar electrode, cathode comprising a conductive material, and a power source configured to provide a fixed voltage to the planar electrodes such that the first electrode has a positive polarity, i.e. is anode, with respect to the second electrode, i.e. the cathode (Abstract; Paragraphs 0011 and 0021-0040; Figure 1).
As to claims 20, 21 and 22, Haibara teaches the apparatus of claim 1.  Haibara further teaches that the anode and the cathode are separated by a porous polymeric hydrophilic separator (Paragraph 0070; Figure 1).

Claims 1, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2013/0299400 to Silver et al. (Silver).
As to claims 1, 25 and 26, Silver teaches a water treatment (filtering) apparatus comprising a first planar electrode, anode, comprising a carbon-based material such as a combination of wire mesh and carbon felt, a second planar electrode, cathode comprising a conductive material such as a carbon felt alone (thus a different material than the anode), and a power source capable of provide a fixed voltage to the planar electrodes such that the first electrode has a positive polarity, i.e. is anode, with respect to the second electrode, i.e. the cathode (Abstract; Paragraphs 0011 and 0017; Figures 1 and 2A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of US Patent Application Publication No. 2017/0324103 to Matsuyama (Matsuyama).
As to claims 2 and 3, Kim teaches the apparatus of claim 1.  Kim teaches that the power source can be operated in both constant current and constant voltage mode (Example II; Table I).  However, Kim fails to further teach that the power source is configured to limit current to the planar electrode to be below a current limit threshold.  However, Matsuyama also discusses power supply for water treatment cells operating in contract voltage and current mode and teaches that the power supply should be configured with a power control device so that the power source is configured to limit the current to below a current limit threshold and fix the current below this threshold in order to suppress temperature rise in the cell and thereby suppress a reduction in the life of electrodes (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the power supply of Kim so that it is configured to limit the current to below a current limit threshold and fix the current below this threshold in order to suppress temperature rise in the cell and thereby suppress a reduction in the life of electrodes as taught by Matsuyama.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794